                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LATONYA RENA FINLEY,                               Case No. 17-cv-07165-HSG
                                   8                    Plaintiff,                          ORDER GRANTING MOTIONS TO
                                                                                            DISMISS
                                   9              v.
                                                                                            Re: Dkt. Nos. 103, 105
                                  10     TRANSUNION, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are motions to dismiss Plaintiff Latonya Rena Finley’s third
                                  14   amended complaint, filed by Defendant Plaza Services LLC, see Dkt. No. 103, and Defendants
                                  15   Experian Information Solutions, Inc., Trans Union, LLC, and Equifax Information Services LLC
                                  16   (collectively, “Consumer Reporting Agencies” or “CRAs”), see Dkt. No. 105. The Court held a
                                  17   hearing on January 23, 2020. For the reasons detailed below, the Court GRANTS the motions to
                                  18   dismiss.
                                  19     I.   BACKGROUND
                                  20          Plaintiff, proceeding pro se, filed this action against Defendants on December 18, 2017,
                                  21   alleging that Defendants violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681 et
                                  22   seq., and related state laws, based on a disputed debt that remains on Plaintiff’s credit report. See
                                  23   Dkt. No. 1. Plaintiff filed her first amended complaint on April 27, 2018. See Dkt. No. 51
                                  24   (“FAC”). On February 26, 2019, the Court granted Defendants’ motions to dismiss the FAC,
                                  25   finding that Plaintiff had failed to meet the pleading standard for each of her claims. See Dkt. No.
                                  26   80. The Court nevertheless granted leave to amend and reminded Plaintiff that “she must provide
                                  27   specific facts to support each of her causes of action” and should “clearly distinguish between
                                  28   Defendants in her complaint.” Id. at 10. The Court further explained that Plaintiff “should
                                   1   provide specific facts about what the alleged debt is, how the information in her credit file is

                                   2   inaccurate, how she disputed the alleged debt with [the Consumer Report Agencies], and whether

                                   3   [the Consumer Reporting Agencies] provided notice of those disputes to Plaza [Services] . . . .”

                                   4   Id. at 5.

                                   5           Plaintiff filed a second amended complaint on March 24, 2019. See Dkt. No. 82 (“SAC”).

                                   6   Again, the Court granted Defendants’ motions to dismiss the SAC, explaining that Plaintiff’s

                                   7   second amended complaint still failed to provide the necessary factual detail sufficient to survive a

                                   8   motion to dismiss. See Dkt. No. 101. The Court again directed Plaintiff to file an amended

                                   9   complaint and “plead the facts she proffered to the Court [during the hearing on the motion to

                                  10   dismiss] about her credit file being combined with that of her daughter, as well as her

                                  11   communications with the Defendants (including the dates, method, and content of any

                                  12   communication).” See id. at 4. The Court cautioned that “[t]hough Plaintiff should continue to
Northern District of California
 United States District Court




                                  13   state the legal claims and causes of action in her complaint, she should also tell her story of what

                                  14   happened factually so that the Court can assess whether the facts in the complaint can support her

                                  15   legal claims.” Id.

                                  16           Plaintiff filed her third amendment complaint on August 13, 2019. See Dkt. No. 102

                                  17   (“TAC”). Defendants have all moved to dismiss the TAC, arguing that Plaintiff still has not

                                  18   addressed the deficiencies that the Court previously identified. See Dkt. Nos. 103, 105.

                                  19    II.    LEGAL STANDARD

                                  20           Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

                                  22   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  23   granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  24   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  25   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  26   12(b)(6) motion, a plaintiff need only plead “enough facts to state a claim to relief that is plausible

                                  27   on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  28   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that
                                                                                          2
                                   1   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                   2          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                   3   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                   4   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nevertheless,

                                   5   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                   6   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                   7   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)).

                                   8          Additionally, “[p]leadings must be construed so as to do justice.” Fed. R. Civ. P. 8(e).

                                   9   “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than

                                  10   formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

                                  11   omitted). However, even a “liberal interpretation of a . . . complaint may not supply essential

                                  12   elements of the claim that were not initially pled.” See Ivey v. Bd. of Regents of Univ. of Alaska,
Northern District of California
 United States District Court




                                  13   673 F.2d 266, 268 (9th Cir. 1982). “[P]ro se litigants are bound by the rules of procedure,”

                                  14   Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995), which require “a short and plain statement of

                                  15   the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a).

                                  16   III.   DISCUSSION
                                  17          In the TAC, Plaintiff again alleges that Defendants violated the FCRA and related state law

                                  18   claims when Defendant Plaza Services “misrepresented the amount of the debt” Plaintiff owed it

                                  19   and reported to the Consumer Reporting Agencies that she “owed a debt in the amount of over

                                  20   $100.00.” See TAC at ¶ 1. Plaintiff alleges that she mailed Defendants a letter “asking that the

                                  21   debt be validated.” See id. at ¶ 2. However, the letter to Defendant Equifax was returned to

                                  22   sender, and Defendants Plaza Services, Trans Union, and Experian “never responded with any

                                  23   information that will hold plaintiff liable [for] any debt.” See id. Plaintiff further alleges that she

                                  24   “refused to make payment to the bogus debt,” but Defendant Plaza Services continued to collect

                                  25   the alleged debt and reported it to the Consumer Reporting Agencies. See id. at ¶¶ 2–3. Based on

                                  26   the allegations, Plaintiff contends that Defendants failed to investigate her disputes properly and

                                  27   took “aggressive actions” against her. Id. at ¶¶ 3–4. The Court finds that these allegations are still

                                  28   insufficient even at the motion to dismiss stage.
                                                                                           3
                                   1          A.    Plaza Services

                                   2          Plaintiff first alleges a claim against Defendant Plaza Services under Section 1681s-2 of

                                   3   the FCRA as a “furnisher” that provided inaccurate information to consumer reporting agencies.

                                   4   See, e.g., TAC at ¶ 14. “To ensure that credit reports are accurate, the FCRA imposes duties on

                                   5   entities called ‘furnishers,’ which are the sources that provide credit information to credit reporting

                                   6   agencies.” Snyder v. Nationstar Mortg. LLC, No. 15-CV-03049-JSC, 2015 WL 7075622, at *3

                                   7   (N.D. Cal. Nov. 13, 2015) (citing Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1153-54

                                   8   (9th Cir. 2009)). Under the statute, furnishers have a duty to conduct an investigation into the

                                   9   accuracy of reported information after receiving notice of a dispute from a consumer reporting

                                  10   agency. See 15 U.S.C. § 1681s-2(b)(1); see also 15 U.S.C. § 1681i(a)(2). “[I]f an item of

                                  11   information disputed by a customer is found to be inaccurate or incomplete” following an

                                  12   investigation, the furnisher must modify, delete or block reporting of that information. See 15
Northern District of California
 United States District Court




                                  13   U.S.C. § 1681s-2(b)(1). Critically, “[t]hese duties arise only after the furnisher receives notice of

                                  14   dispute from a CRA; notice of a dispute received directly from the consumer does not trigger

                                  15   furnishers’ duties under [Section 1681s-2(b)].” Gorman, 584 F.3d at 1154.

                                  16          In her third amended complaint, Plaintiff has identified the disputed debt as “a debt in the

                                  17   amount of over $100.00 to [Defendant Plaza Services].” See TAC at ¶ 1. Plaintiff indicates that

                                  18   she asked Defendant Plaza Services by letter to “validate[]” the debt, but that it “never responded

                                  19   with any information that will hold plaintiff liable” for it. See id. at ¶ 2. But Plaintiff does not

                                  20   allege that the Consumer Reporting Agencies notified Defendant Plaza Services of any dispute.

                                  21   Plaintiff’s complaint does not even disclose the content of the letter(s) that she sent to Defendants.

                                  22   Even assuming Defendant Plaza Services had been notified of the dispute as required under the

                                  23   statute, Plaintiff’s allegation that Defendant Plaza Services “failed to conduct a proper and lawful

                                  24   reinvestigation” of the debt, see TAC at ¶ 18, is still conclusory and lacks sufficient factual

                                  25   support. Without more detail about how Defendant Plaza Services has allegedly failed to fulfill its

                                  26   duties under Section 1681s–2, there is insufficient “factual content” for the Court to “draw the

                                  27   reasonable inference” that Defendant Plaza Services is liable for violating the FCRA. See Iqbal,

                                  28   556 U.S. at 678. Thus, Plaintiff’s Section 1681s–2 claim fails because Plaintiff has not pled
                                                                                          4
                                   1   sufficient facts to establish that Defendant Plaza Services engaged in inaccurate credit reporting.

                                   2          B.    Consumer Reporting Agencies
                                   3          Plaintiff next alleges that Defendants Experian, Equifax, and Trans Union violated Section

                                   4   1681e(b) of the FCRA by “fail[ing] to follow reasonable procedures to assure maximum possible

                                   5   accuracy of Plaintiff’s credit report” and “fail[ing] to conduct a proper and lawful reinvestigation.”

                                   6   See TAC at ¶¶ 17–18. Plaintiff’s allegation mirrors the language of Sections 1681e(b) and 1681i.

                                   7   Section 1681e(b) requires consumer reporting agencies to prepare consumer reports using

                                   8   “reasonable procedures to assure maximum possible accuracy.” See 15 U.S.C. § 1681e(b).

                                   9   Section 1681i, on the other hand, requires consumer reporting agencies to “conduct a reasonable

                                  10   reinvestigation” into consumer disputes of inaccurate information. 15 U.S.C. § 1681i.

                                  11          Here, Plaintiff’s claim under Section 1681e(b) fails because Plaintiff still has not provided

                                  12   factual support explaining what reasonable procedures the Consumer Reporting Agencies failed to
Northern District of California
 United States District Court




                                  13   follow in reporting the disputed debt. Plaintiff characterizes the debt as “bogus,” but she does not

                                  14   explain why she believes it is bogus, or why the Consumer Reporting Agencies should have

                                  15   known this when preparing a consumer report. See, e.g., TAC at ¶ 2. Similarly, Plaintiff’s claim

                                  16   under Section 1681i fails because Plaintiff has not alleged how the Consumer Reporting Agencies

                                  17   failed to properly investigate the disputed debt. Although she alleges that she mailed them a letter,

                                  18   see id. at ¶ 2, she does not provide the detail that the Court indicated was important, including

                                  19   when she communicated with them, what she said in the letter, and how they responded. See Dkt.

                                  20   No. 101 at 4. Significantly, Plaintiff appears to acknowledge that at least the letter to Defendant

                                  21   Equifax was “returned back to sender.” See TAC at ¶ 2. There are thus no allegations that

                                  22   Defendant Equifax was ever aware of a disputed debt. See 15 U.S.C. § 1681i(a)(1)(A) (to

                                  23   establish a Section 1681i claim, a consumer must allege facts showing that she notified the

                                  24   Consumer Reporting Agencies “directly” of the dispute). As to the other Defendants, Plaintiff

                                  25   suggests that their responses were insufficient as they “never responded with any information that

                                  26   will hold plaintiff liable [for] any debt,” id., but she does not explain what, if anything, they did

                                  27   provide her, or what more they should have done. Plaintiff again simply alleges that Defendants

                                  28   “failed to properly investigate the account in response to her disputes,” see id. at ¶ 4, but she does
                                                                                          5
                                   1   not explain how they failed to properly investigate. Without these facts, Plaintiff has failed to

                                   2   plead “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

                                   3   570.

                                   4                                              *       *       *

                                   5          As before, Plaintiff has also not amended her state law claims against the Defendant to add

                                   6   any additional allegations, and they continue to contain conclusory recitations of the elements.

                                   7   They too fail to provide Defendant “fair notice of what the . . . claim is and the grounds upon

                                   8   which it rests,” and the Court finds that dismissal is warranted. See id. 555 (quotation omitted).

                                   9   IV.    CONCLUSION
                                  10          The Court has provided Plaintiff with multiple opportunities to amend her complaint to

                                  11   state a claim under the FCRA, and has repeatedly encouraged Plaintiff to seek assistance with her

                                  12   case through the Legal Help Center. See, e.g., Dkt. Nos. 75 at 2, 80 at 10–11, 101 at 5. However,
Northern District of California
 United States District Court




                                  13   as explained above, Plaintiff’s TAC still fails to plead facts with sufficiently particularity to

                                  14   support her claims.

                                  15          While leave to amend should be liberally granted, dismissal with prejudice is warranted

                                  16   when any amendment would be futile, Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1298 (9th

                                  17   Cir. 1998), or when the plaintiff has repeatedly failed to cure deficiencies in previous

                                  18   amendments, see Foman v. Davis, 371 U.S. 178, 182 (1962). Here, over two years after initiating

                                  19   this action, Plaintiff has had three opportunities to amend her complaint but has failed to cure the

                                  20   deficiencies the Court identified. The Court finds that Plaintiff’s repeated failure to cure these

                                  21   deficiencies indicates that granting leave to amend would be futile. The Court therefore

                                  22   GRANTS the motions to dismiss without leave to amend. The clerk is directed to close the case.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 1/24/2020

                                  25                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          6
